Citation Nr: 0127800	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-12 226 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 and April 2000 rating actions of 
the Buffalo, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In April 1999, the RO increased the veteran's evaluation for 
post traumatic stress disorder (PTSD) from 30 to 50 percent 
disabling.  During the pendency of this appeal, in February 
2001, the RO increased the evaluation of PTSD from 50 to 70 
percent disabling and granted total disability based upon 
individual employability, both effective August 11, 1998.

The April 2000 rating action denied service connection for 
basal cell carcinoma.  


FINDING OF FACT

The veteran is unable to secure a substantially gainful 
occupation due to his service-connected post-traumatic stress 
disorder.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001); 
66 Fed.Reg. 45620 (Aug. 29, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Post Traumatic Stress Disorder:

The veteran claims that his service connected post traumatic 
stress disorder (PTSD) has increased in severity.  

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, the RO 
attempted to develop the record and obtain any identified 
post-service treatment records.  In this regard, the RO sent 
a letter dated November 1998 to the veteran requesting 
assistance in obtaining post-service treatment records and 
advising him of the need to submit additional evidence in 
support of his claim.  VA outpatient treatment reports were 
received for the period of August 1998 to May 2000.  
Additionally, a letter from social worker Houston Crum was 
received with regard to treatment of the veteran's PTSD 
symptoms.  The veteran was afforded VA examinations for 
mental disorders in February 1999 and again in June 2000, in 
connection with this claim.  The veteran has not identified 
any additional evidence in support of his claim.  
Accordingly, the Board finds that the duty to assist and 
notify the veteran has been satisfied.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

At the VA examination of February 1999, the veteran reported 
intrusive thoughts, night sweats, and night terrors related 
to combat experiences while in service in Vietnam.  He 
claimed that he had been alienated by family and friends.  
The veteran indicated that he took an early retirement in 
1994 because of his PTSD symptoms and that his symptoms had 
since increased.  He further indicated that he avoided crowds 
and gatherings and felt isolated.  His memory for recent and 
remote events was adequate, however, he claimed short-term 
memory difficulties.  He was noted to have good insight and 
judgment regarding his daily activities.  The examiner 
diagnosed the veteran with chronic, delayed PTSD.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned, 
representing serious symptoms or serious impairment in social 
and occupational functioning.  The examiner noted that the 
veteran claimed to have occasional suicidal ideations and 
difficulty dealing with people around him.  

A letter from a treating therapist dated May 1999, indicated 
that the veteran's PTSD symptoms were severe in nature.  The 
therapist reported that the veteran was continuously 
depressed with daily suicidal ideation.  In addition, the 
therapist reported that the veteran was perhaps the most 
hyper-vigilant combat veteran the therapist had ever seen.  
In this regard, any sharp object, including an ink pen, 
provoked vivid, intense images of tortured Vietnamese 
civilians with bamboo shoots in their eyes, bayoneted Viet 
Cong, or decapitated Marines' heads impaled on stakes.  The 
veteran struggled with these re-experiencing events several 
times a day and had to resist the impulse to react 
defensively or aggressively to these perceived dangers.  The 
veteran further had profound sleep disturbance which severely 
impaired his ability to function.  A GAF score of 42 was 
assigned, representing serious impairment of social and 
occupational functioning.  

At the VA examination of June 2000, the veteran was extremely 
tense and anxious.  He indicated that he had no social life 
and was barely able to maintain his marriage to his wife.  He 
indicated that he could not hold his grandson because he 
envisioned bamboo shoots going through his eyes.  He reported 
that he was always hyper-alert and on guard.  The examiner 
reported that the veteran lacked total trust in other people 
and sees them basically, as bodies that are capable of being 
mutilated.  It was noted that the veteran feared his own rage 
and tried to avoid confrontation as he expected to lose 
control and try to kill or hurt others.  The veteran appeared 
to have severe psychic numbing and remained totally 
incapacitated from his internal psychiatric problems related 
to his chronic PTSD.  Additionally, the examiner indicated 
that the veteran was prone to intense flashback experiences 
of his Vietnam combat experience.  His judgment was reported 
as "marginal at best".  

The veteran was again diagnosed with PTSD, chronic, severe, 
with extremely high levels of emotional distancing that had 
been a part of his life since he was in Vietnam combat.  A 
GAF of 32-34 was assigned, indicating major impairment in 
several areas including work, family relations, judgment, 
thinking and mood.  The examiner commented that the appellant 
was extremely impacted by the PTSD condition and is one of 
the most symptomatic veteran the examiner had seen.  

VA outpatient treatment note of May 2000, indicated that the 
veteran was unemployable as a result of the overwhelming 
symptoms of PTSD.  He was prescribed Depakote, to decrease 
his impulsivity and stabilize his mood, Luvox and 
Chlomipramine to relieve his obsessive compulsive traits, and 
Seroquel to decrease his paranoid tendencies.  

As noted hereinabove, the veteran's PTSD is currently rated 
as 70 percent disabling under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under that Code a 100 percent 
evaluation is applicable where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Based upon a review of the evidence of record, the Board 
finds that the clinical evidence supports the assignment of a 
100 percent evaluation.  The evidence, especially the 
findings reported in the June 2000 VA examination, establish 
that the veteran's impairment due to PTSD is of such severity 
that he is unable to work.  The Board also notes that the 
June 2000 VA evaluation included the assignment of a GAF 
score of 32-34, noted to reflect major impairment in several 
areas including work, family relations, judgment, thinking 
and mood.

As the medical evidence shows that the severity of the 
effects of the veteran's service-connected PTSD results in 
total social and occupational impairment, the Board finds 
that assignment of a 100 percent rating is warranted.


ORDER

A 100 percent schedular rating for PTSD, is granted, subject 
to the applicable criteria governing payment of monetary 
benefits.


REMAND

The veteran claims entitlement to service connection for 
basal cell carcinoma.  In this regard, he has submitted a 
January 2000 statement from Richard B. Narins, M.D., which 
indicated that the veteran had been treated for basal cell 
carcinoma on the forehead on two occasions in 1998 and 1999, 
and for squamous cell carcinoma of the helix of the left ear 
in 1999.  The doctor indicated that sunlight exposure, 
including exposure to sunlight in Vietnam, would be a major 
factor which could have caused the veteran's basal and 
squamous cell carcinomas.  

Unfortunately, the veteran has never been afforded a VA 
examination in connection with this claim.  Under the VCAA is 
obliged to afford claimants an examination where there is 
competent evidence of current disability or signs and 
symptoms of a current disability, evidence that the claimed 
disability might be related to service and the evidence is 
insufficient to decide the claim.  In this case the veteran 
has reported symptoms of the claimed disabilities, and has 
reported an in-service injury as well as reported that his 
symptoms began with that injury.  Under these circumstances 
he is entitled to an examination.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
basal cell carcinoma.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If after 
making reasonable efforts to obtain those 
named records the RO is unable to do so, 
the RO must contact the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran and representative 
must then be given an opportunity to 
respond.

2.  The veteran should then be afforded a 
VA dermatological examination for the 
purpose of determining the etiology of 
his basal cell carcinoma.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  All tests deemed necessary by 
the examiner are to be performed.  The 
examiner is specifically requested to 
express a medical opinion whether it is 
at least as likely as not that basal cell 
carcinoma, or any other diagnosed skin 
disorder, is related to the appellant's 
military service, to include exposure to 
the sun in Vietnam.  The examiner must 
provide a comprehensive report, including 
a complete rationale for all conclusions 
reached.  If further testing or 
examination is warranted in order to 
determine the etiology of the disorder, 
such testing or examination is to be 
accomplished.  The examination report 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



